DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-19 filed August 19th 2019 are the subject matter of this Office Action.  
 The present application is a divisional application of Application 14250958 which is a continuation in part of PCT/US2013/033556 filed 03/22/2013 and claims priority to US Provisional Application 61614724 filed 03/23/2012. As shown in MPEP 1895 and MPEP 1896, the filing of a continuation, divisional, or continuation-in-part application of a PCT application designating the United States is known as a “bypass” application, and handled as a 35 U.S.C. 111(a) application which is not subject to unity of invention analysis.
Election/Restriction
This application contains claims directed to the following patentably distinct species:  
The species of a therapeutically active agent (claims 4-6);
The species of drug combination selected from the group consisting of  use with an Nek9 inhibitor; (ii) use with an anti-Nek9 antibody; (iii) use with an agent that inhibits Nek9 expression; (iv) use with an inhibitor of at least one of Mad2, BubR1, and Mps1; (v) use with an HDAC inhibitor; (vi) use with an HDAC inhibitor and an Nek9 inhibitor; (vii) use with an HDAC inhibitor and an anti-Nek9 antibody; (viii) use with an HDAC inhibitor and an agent that inhibits Nek9 expression; and (ix) use with an HDAC inhibitor and an inhibitor of at least one of Mad2, BubR1, and Mps1 (claims 10-19).
The species of Nek 9 inhibitor selected from the group consisting of (i) pyrazolo[1 ,5-a]pyrimidines of Formula (N-I); (ii) triterpenes; (iii) substituted imidazopyridazines of Formula (N-II); (iv) nitrogen-containing heterocyclic compounds of Formula (N-III); (v) imidazopyridazinecarbonitriles of Formula (N-IV); (vi) 4,6-disubstituted aminopyridines of Formula (N-V); (vii) 4-(substituted amino)-7H-pyrrolo[2,3-d]pyrimidines of Formula (N-VI); (viii) phosphorus-containing-group-substituted quinolines; (ix) kinase-inhibiting peptides; (x) N-containing heterocyclic compounds including a [3,2- d]pyrimidine moiety; (xi) substituted bicyclic compounds of Formula (N-VII); (xii) substituted pyrrolotriazines of Formula (N-VIII); (xiii) imidazopyridazinecarbonitriles of Formula (N-IX); (xiv) pyrimido-diazepinone compounds of Formula (N-X); (xv) tetrabromobenzimidazole derivatives of Formula (N- XI); (xvi) 6,7-dialkoxyquinazoline derivatives of Formula (N- XII); (xvii) thiopyrimidines of Formula (N-XIII); (xviii) kinase-binding nucleosides and derivatives of Formula (N-XIV); (xix) polycyclic kinase inhibitors of Formula (N-XV); (xx) pyridinylamines; (xxi) purine derivatives and analogs of Formula (N-XVI); (xxii) therapeutic peptides that are analogs or derivatives of SGRPPMIVWFNRPFLIAVSHTHGQTILFMAKVINPVGA (SEQ ID NO: 5); (xxiii) curaxins or derivatives thereof of Formula (N-XVII); (xxiv) pyrimidine, pyrrolopyridine, and pyrazolopyrimidine derivatives of Formula (N-XVIII); (xxv) indazole compounds of Formulas (N-XIX) or (N-XX); (xxvi) electrophilic Nek9 inhibitors of Formulas (N-XXI), (N- XXII), or (N-XXIII); (xxvii) disphosphate mimetics of Formula (N-XXIV); (xxviii) compounds including two phenyl moieties of Formula (N-XXV); (xxix) compounds with a non-cyclic backbone structure of Formula (N-XXVI); (xxx) 1 H-pyrrolo-[2,3b] pyridine compounds of Formula (N- XXVII); and (xxxi) bicyclic heterocyclic derivatives of Formula (N- XXVIII) (claim 11).
The species of therapeutically active agent and Nek9 inhibitor are independent or distinct because each species of therapeutically active agent and Nek9 inhibitor comprises distinct physical and chemical properties and these species are not obvious variants of each other based on the current record.
 In addition, each species of drug combination listed above are independent and distinct because each component in the drug combination comprises distinct physical and chemical properties, which in turn, gives rise to a drug combination with distinct physical and chemical properties. Furthermore, these species are not obvious variants of each other based on the current record.
 Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of therapeutically active agent embraced in claims 4-5, or alternatively, a single grouping of patentably indistinct species of therapeutically active agents embraced in claims 4-5 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-19 are generic. 
Additionally,  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species of drug combination from claims 10-19, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects (i) use with an Nek9 inhibitor, Applicant is required to elect a single disclosed species of Nek9 inhibitor from the scope of claim 11.
If Applicant elects (ii) use with an anti-Nek9 antibody, Applicant is required to elect a single disclosed anti-Nek antibody from the scope of claims 12-13.
If Applicant elects (iii) use with an agent that inhibits Nek9 expression, Applicant is required to elect a single disclosed species that inhibits Nek9 expression from the scope of claims 14-16.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species  of therapeutically active agent, drug combination and Nek9 inhibitor require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628